DETAILED ACTION
	This office action is in response to the amendment filed on June 30, 2021.  In accordance with this amendment, claims 3, 5, 7, 8, 11-16 have been amended, claims 1, 2, 4, and 10 have been canceled, while new claims 41-45 have been added.  The amendments to the drawings filed concurrently are acknowledged.
Claims 3, 5-9, and 11-45 are pending (claims 17-40 remain withdrawn from consideration as being related to non-elected Groups).
Applicant may consider formally canceling claims 17-40 in response to this final rejection, for clarity of the record.  Claims 17-40 may be filed in timely divisional (DIV) application(s).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Note that claims 17-40 remain withdrawn from consideration as being non-elected without traverse in the reply filed on December 28, 2020.  Claims 17-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Drawings
The corrected drawings (one (1) page of corrections to Figs. 2(a) – 2(d)) were received on June 30, 2021.  These drawings are acknowledged.

Claim Objections
Claim 41 is objected to because of the following informalities: the terms “the high index waveguide core” and “the primary active sensing medium” should be redrafted as “a high index waveguide core” and “a primary active sensing medium” as this is the first definition of such feature(s).  Additionally, clarity is needed for “the transverse plane”, which should be defined in relation to “the at least two transverse dimensions” of the waveguide cross-section.  The “transverse plane” that ends claim 41 is not clearly defined in relation to other features of the final section, or other features of the claim body.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5-9, 11, 13-15, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly porous dielectric medium” in claim 5 lacks proper antecedent basis because this feature is not defined by independent claim 41.  Claim 41 defines a “first porous medium” and a “second porous medium.”  Accordingly, there is insufficient antecedent basis for these limitations in the claims.  Claims 6-9 are rejected at least as inherently including the features of claim 5.  Further regarding claim 7, the term “a flat planar profile” appears to contradict with the amended features of claim 41 of “structured in at least two transverse dimensions.”  A dependent claim cannot be broader than the independent claim upon which it depends.  Further regarding claim 8, the terms “first porous dielectric medium” and “second porous dielectric medium” lack proper antecedent basis as these features are not defined in claim 41.  The identifier “dielectric” is not used in claim 41.  Also in claim 8, the “second porous dielectric medium” cannot be a core layer because claim 41 defines the “second porous medium” as a cladding.  Such language conflicts with the independent claim.  Regarding claims 11 and 13-15, the same “first and second porous dielectric media” antecedent basis issues exist with claim 41 for the same reasons as claim 5.    

Regarding claim 42, the terms “the operating wavelength and polarization” are not yet defined, but are referred to for a claim feature.  It is not clear what “the” operating wavelength and “the” polarization are in this sense.  The sensor of claim 41 could have at least two operating wavelengths and polarizations.  Regarding claims 43-45, the terms "a relatively large confinement factor”, “near unity confinement factor”, and relative (sic “relatively”) moderate confinement factor” cause claim confusion because a percentage is then used.  Applicant may consider just using the percentage value alone and eliminating a frame-of-reference adjective.  Regarding claim 45, the term “other cladding media” lacks proper antecedent basis as it is not clear what the “other” cladding media are referring thereto, there is only one cladding listed in claim 41.  Accordingly, the newly claimed features of dependent claims 42-45 are unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 5-7, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutter US 2017/0059469 A1 (cited in PTO-892 form as reference G on March 31, 2021).  Claim 41 is the sole independent claim under examination.  
Hutter US 2017/0059469 A1 teaches (ABS; Figures 1, 2, 4A-4C, 6; corresponding text, in particular paragraphs [0026], [0027], [0028], [0047] – [0075]; lower refractive index than the first porous medium (see para [0026], “lower refractive index”); wherein the first porous medium serves as both the (sic “a”) high index waveguide core and as the (sic “a”) primary active sensing medium (“optical core” of Hutter functions as both the “core” and the “sensing medium” in the disclosure; ABS), the second porous medium serves as a cladding (Fig. 4B, para [0027]), and the waveguide cross-section is structured in at least two transverse dimensions, so that light propagates longitudinally in a direction orthogonal to the transverse plane being defined by the cross-section (see para [0026] – [0028], note the waveguide rib or pillar cross-section waveguide structure of Hutter meets this language), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 41.  
As noted in Hutter para [0028], the “cladding” being porous can be below, and/or above, the waveguide core.  The Examiner notes that the adjective “high sensitivity” found in the preamble of claim 41 does not impute any structure or differentiation to the claim as a whole.  
Regarding claim 3, the shape of the waveguide feature of Hutter be considered as “rib” shaped, and/or “pillar” shaped.  See Figs. 4A-4B. 
Regarding claim 5, “nano” and “porous” materials are discussed throughout Hutter (nanoparticles, nanofeatures, nano-porous, nanostructured, etc.) which meets all structure of claim 5, as some “dielectric” features are implied by such usage in a core.

Regarding claim 7, the shapes of Hutter can be considered as pre-patterned and to include nanostructure ([0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, 11-16, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter US 2017/0059469 A1, standing alone.
Regarding sole pending independent claim 41, Hutter US 2017/0059469 A1 teaches (ABS; Figures 1, 2, 4A-4C, 6; corresponding text, in particular paragraphs [0026], [0027], [0028], [0047] – [0075]; Claims) a “high sensitivity” optical sensor (sensor of Hutter is “sensitive”, note frame of reference), comprising: an optical waveguide having at least a first porous medium (at least “low porosity” layers in Figs. 4A-4B), and a second porous medium (at least “high porosity” layer in Figs. 4A-4B) with a lower refractive index than the first porous medium (see para [0026], “lower refractive index”); wherein the first porous medium serves as both the (sic “a”) high index waveguide core and as the (sic “a”) primary active sensing medium (“optical core” of Hutter functions as both the “core” and the “sensing medium” in the disclosure; ABS), the second porous medium serves as a cladding (Fig. 4B, para [0027]), and the waveguide cross-section is structured in at least two transverse dimensions, so that light propagates longitudinally [0026] – [0028], note the waveguide rib or pillar cross-section waveguide structure of Hutter meets this language).
Regarding claim 42, Hutter does not expressly teach that at “an” operating wavelength and polarization, that only a single waveguide mode is supported.  However, para [0052] of Hutter discusses single mode propagation, which is known and ubiquitous in the art, and would depend at least on the type of input to the waveguide.  Therefore, it would have been obvious that the structure of Hutter was capable of propagating a single mode based on the selected operating wavelength and polarization.  For these reasons, although not exact in Hutter, such features (“single mode” propagation) would have been obvious to POSITA.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  
Regarding further dependent claims 8-9 and 11-16, and 43-45, Hutter does not expressly and exactly teach those further dependent limitations, for the specific materials used of the support, porous and nanoporous materials and properties thereof, layers used for biosensing applications, wafers, plural porous materials in layered form, properties and conditions of the ribs and active sensing regions, or a plurality of waveguide ribs together with certain widths (nm range).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use selectable materials, that embody the features of base claim 41 for the “porous media”, “active sensing medium”, as well as having resultant mechanical properties of the device, with identifiable ranges for values of the ribs/pillars in measurements, additional layers for evanescent field suitability for the intended use as an obvious design choice.  In re Leshin, 125 USPQ 416.  One of ordinary skill in the art, furthermore, would have expected Hutter to perform equally well with those features of dependent claims 8, 9, 11-16, and 43-45 because these claim terms would have been easily recognized and integrated into the base structure of claim 41.  Also of note is that the base claim 41 is clearly anticipated by Hutter.  Finally, regarding ranges of value for the structure in any dependent claim, such as plural ribs having nm measurements (claim 16), it has been held that where the general conditions of claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify Hutter to obtain the invention as specified in claims 8, 9, 11-16, and 43-45.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claims 8, 9, 11-16, and 43-45 are found obvious over Hutter, standing alone.  

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 11-15), filed June 30, 2021, with respect to the rejections of claims 1-16 under the prior art cited in the office action mailed on March 31, 2021 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn based on presentation of a narrowed new independent claim 41.  However, upon further consideration of the amended independent claim 41, a new grounds of rejection is made in view of Hutter ‘469.  See the rejections listed above to claims 3, 5-9, 11-16, and 41-45 to Hutter under 35 U.S.C. 102 and/or 35 U.S.C. 103.  This action is made FINAL, necessitated and based on Applicant’s amendment.

Applicant’s cooperation is requested to carefully review all pending claims 3, 5-9, 11-16, and 41-45 for typos and any other awkward language not identified by this office action.  

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-B:


-Reference B to Zhang ‘033 is pertinent to a porous silicon sensor for chemical properties and including a rib waveguide.

Applicant's amendment dated June 30, 2021 has necessitated any new ground(s) of rejection presented in this Office action.  New independent claim 41 presents a new shift in scope and further search/consideration.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 7, 2021